DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Trolleys are shown extensively in both of the applied prior art references of Stine et al. (US 9,760,826) and Aldridge (US 2008/0116273).
In figure 1 of Stine, it is abundantly clear that trolleys loaded with items go through the reader tunnel.
These are not necessarily items on hangers, but then Aldridge does teach (see figure 3 at lower right) a trolley in which garments are arranged on hangers. Such a trolley could be used with Stine’s system. 
Even more, Aldridge seems to show an arrow indicating that the trolley full of garments on hangers goes past or through RFID reader 310. Where or not this is the case, if Aldridge’s hanging trolley is substituted for Stine’s non-hanging trolley (motive would be not to wrinkly the clothes) then this would meet the limitation of 
“a trolley associated with the track configured to transport one or more garments on hangers through the tunnel.”



Regarding an RFID tag being on the trolley itself, this is merely a duplication of systems that are already present. If RFID tags on clothing can be read as items go through the RFID reader tunnel, this can work equally well for the trolleys also. An RFID tag after all is simply a label. One motivation for this would be to associate garments with trolleys to help locate individual garments.

An RFID tag on a cart would be ordinary as can be seen in Davis (US 2016/0189277) in a slightly different context.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stine et al. (US 9,760,826) in view of Aldridge (US 2008/0116273).
Stine et al. teaches (see especially figures 1 and 2) an RFID reader arrangement where objects being read pass through a reader tunnel having multiple antennas such that the RFID tags on any articles that pass through the tunnel are read.
Stine et al. uses an arrangement of the tunnel, with antenna-reader systems strategically places to ensure a tag can be read when it passes through the tunnel, regardless of where on an object the RFID tag is placed. See column 1, lines 30-40:
“In further arrangements, the geometry of the enclosure and the orientation of the antennas are configured to provide for numerous signal paths, especially using cylindrical shapes to obtain signal propagation paths that are reflected internally to pass through the reading zone multiple times along signal propagation paths at different angles of incidence.  In 

See further column 2, lines 9-21:
“For articles such as garments handled in cleaning processes, for example, a number of garments may be bundled or stacked in a manner that placed there RFID tags close together.  One technique for discerning RFID code values on garments is to separate the tagged garments from a bundle and to toss of otherwise feed individual garments serially one after another through a chute or along a path where an RFID antenna is mounted and coupled to a controller.  Stacked items such as tagged file folders, library books and finished (cleaned) garments might be separated from one another and passed in front of a reader on a conveyor, or a portable RFID reader can be passed in front of the item.”

Use of the tunnel specifically in a cleaning application is indicated, but Stine doesn’t exactly say that the articles are on hangers.

Alridge (US 2008/0116273) more particularly combines (see para 0024) a hanger conveyor with an RFID reader station 310 that it passes through. 

In view of the teachings of Aldridge, it would have been obvious to one of ordinary skill in the art to use Stine’s tunnel RFID reader in the particular application of hanger conveyors such as those used widely in dry cleaning.

There are at least three motivations for combining Stine and Aldridge.
(1) Stine’s tunnel will have much greater coverage with far fewer blind spots than Aldridge’s single reader placed along the scan path. Therefore, it would have been obvious that Aldridge’s garment scanning system would be improved and RFID tags would be less likely to be missed through Stine’s tunnel arrangement that has many readers and reflectors to cover a much larger scan space, from more directions.
(2) Aldridge suggests a new profit source for Stine’s tunnel system, namely pre-existing dry-cleaners that already have dry-cleaning that moves along a conveyor on hangers. Stine’s tunnel reader system can be seen as a product in search of markets and the pre-existing dry cleaning conveyor systems are one such market, such that Stine’s system can be added along the path of conventional dry-cleaning systems with little modification to either Stine’s system or the pre-existing dry-cleaning conveyor system that exists in most dry-cleaning establishments.
(3) Stine already expresses the applicability of his system to RFID-tagged clothing and garments. Stine also describes the problem (column 2, lines 9-21) that garments can be bunched together, creating reading problems, and suggests that clothing needs to somehow be separated. Aldridge’s hanger conveyor system is a solution to Stine’s expressed spacing problem, whereby the hangers spaced apart along a conveyor would solve Stine’s problem of difficulty reading garments that are bunched together.

Regarding the limitations recently incorporated into the independent claims:
Trolleys are shown extensively in both of the applied prior art references of Stine et al. and Aldridge.
In figure 1 of Stine, it is abundantly clear that trolleys loaded with items go through the reader tunnel.
These are not necessarily items on hangers, but then Aldridge does teach (see figure 3 at lower right) a trolley in which garments are arranged on hangers. Such a trolley could be used with Stine’s system. 
Even more, Aldridge seems to show an arrow indicating that the trolley full of garments on hangers goes past or through RFID reader 310. Where or not this is the case, if Aldridge’s hanging trolley is substituted for Stine’s non-hanging trolley (motive would be not to wrinkly the clothes) then this would meet the limitation of 
“a trolley associated with the track configured to transport one or more garments on hangers through the tunnel.”

Here “track” can simply mean a path. The trolleys already have wheels. Alternatively, both Stine and Aldridge already employ conveyors to carry garments. A trolley could simply move on a conveyor belt on the floor.

Regarding an RFID tag being on the trolley itself, this is merely a duplication of systems that are already present. If RFID tags on clothing can be read as items go through the RFID 


As for the variations expressed in the dependent claims, these are rendered obvious by the two above references. 
It is obvious that the inside of Stine’s tunnel should be smooth so that none of the many items that would pass through get snagged.
Trolleys are shown extensively in both Stine and Aldridge.
Matching/identifying garments including with tags on hangers / trolleys is directly taught or is implied in Stine and Aldridge. The example emphasizes that identifying objects by RFID on conveyors is very old and conventional. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392.  The examiner can normally be reached on Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL A HESS/Primary Examiner, Art Unit 2876